Title: From Thomas Jefferson to William Campbell?, 22 September 1780
From: Jefferson, Thomas
To: Campbell, William



Sir
Richmond Sep. 22d. 1780.

Having written very fully to Colo. Preston on the measures necessary to be pursued in your part of the Country, and being much thronged, I must beg leave to refer you to him. We shall be exceedingly glad if two battalions of volunteers can be raised, as we are very desirous of availing ourselves of your personal service. Where the Council speak of their being subject to the Commander in chief and such Officer as he shall appoint, I am to inform you they have in their eye Colo. Morgan who is gone on to the Southward and it is supposed will have a separate corps of woodsmen. He advised the proportion of rifles mentioned in the order; but as it  is not absolutely certain that Muskets and bayonets for the Soldiers going on and for the Volunteers also will be ready, if your men were all to carry rifles they could only Store them a way under guard till their Discharge if there should be muskets to put into their hands. I am Sir Your most obedt. servt.,

Th: Jefferson

